The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                April 14, 2022

                                2022COA41

No. 20CA1776, Hunter v. SCL Health — Professional Liability —
Medical Malpractice — Actions Against Licensed Professionals
and Acupuncturists — Certificate of Review

     A division of the court of appeals clarifies the certificate of

review requirements of section 13-20-602, C.R.S. 2021, in view of

the supreme court’s opinion in Redden v. SCI Colorado Funeral

Services, Inc., 38 P.3d 75 (Colo. 2001). The division also resolves a

legal issue of continuing public interest, discussing some of the

factors appellate courts may consider in deciding whether to

exercise their discretion to affirm on an alternative basis supported

by the record.
COLORADO COURT OF APPEALS                                        2022COA41


Court of Appeals No. 20CA1776
Jefferson County District Court No. 18CV31984
Honorable Laura A. Tighe, Judge


Frank “Kit” Hunter and Joan Hunter,

Plaintiffs-Appellants,

v.

SCL Health-Front Range, Inc., f/k/a Exempla, Inc., d/b/a Exempla Lutheran
Medical Center, and Taylor Scism, R.N.,

Defendants-Appellees.


                         JUDGMENT REVERSED AND CASE
                          REMANDED WITH DIRECTIONS

                                    Division VII
                            Opinion by JUDGE BERGER
                          Brown and Johnson, JJ., concur

                            Announced April 14, 2022


Fischer & Fischer, P.C., Ronnie Fischer, Jennifer K. Fischer, Lisa C. Secor,
Denver, Colorado, for Plaintiffs-Appellants

Hall & Evans, L.L.C., Chad K. Gillam, Jared R. Ellis, Andrew C. Nickel, Denver,
Colorado, for Defendant-Appellee SCL Health-Front Range, Inc.

Sharuzi Law Group, Ltd., Jacqueline Sharuzi-Brown, Denver, Colorado, for
Defendant-Appellee Taylor Scism, R.N.
¶1    In this medical malpractice action, plaintiffs, Frank “Kit”

 Hunter and Joan Hunter (collectively, plaintiffs), appeal the district

 court’s judgment dismissing their case against Taylor Scism, R.N.,

 and SCL Health-Front Range, Inc., f/k/a Exempla, Inc., d/b/a

 Exempla Lutheran Medical Center (the hospital). Because the

 district court misapplied the law pertaining to certificates of review,

 we reverse.

                   Relevant Facts and Procedural History

¶2    Plaintiffs sued multiple parties — the hospital, a physician

 group, Scism, four other nurses, and three doctors — alleging that

 Mr. Hunter was injured by the negligent insertion of a catheter.

 Sixty days after serving the complaint on the hospital, plaintiffs

 filed a certificate of review and motion for extension of time to

 submit a “final” certificate of review. The district court granted the

 motion and extended the deadline to file a certificate of review to

 April 8, 2019. Plaintiffs filed a certificate of review on April 8, 2019,

 (addressing the claims against certain defendants), which all parties

 agree was timely as to the hospital and Scism. The certificate of

 review stated that plaintiffs had consulted a licensed physician.




                                     1
¶3    Scism moved to dismiss under section 13-20-602(4), C.R.S.

 2021, contending that plaintiffs failed to file a sufficient certificate

 of review.1 More than ten months later, apparently after the parties

 had disclosed at least some of their trial experts, the district court

 granted Scism’s motion to dismiss. The district court concluded

 that the certificate of review was insufficient because the consulting

 expert was not a nurse and because the certificate of review did not

 state that the consulting physician had a “firm grasp” on the

 nursing standard of care.

¶4    The hospital then moved to dismiss under section

 13-20-602(4), contending that plaintiffs failed to file a sufficient

 certificate of review as to it. The district court granted the motion

 “because Plaintiffs’ claims against [the hospital] are all based on the

 nursing care provided and because the Court determined that the

 Certificates of Review were insufficient as to the nursing care


 1 Scism moved to dismiss prior to the deadline for submission of a
 certificate of review as to him. Three of the defendant-nurses joined
 Scism’s motion to dismiss. Before the district court ruled on
 Scism’s motion, the parties stipulated to the dismissal of the
 physician group, all three doctors, and two nurses, including one of
 the nurses who joined Scism’s motion. Plaintiffs do not appeal the
 judgment as to the two other nurses who joined Scism’s motion to
 dismiss.

                                     2
 provided, the Certificates of Review are similarly not sufficient as to

 [the hospital].”

¶5    Having dismissed all remaining defendants who had not been

 dismissed by stipulation, the district court entered final judgment

 against plaintiffs. Plaintiffs appeal the district court’s judgment as

 to Scism and the hospital.

                    Applicable Law and Standard of Review

¶6    In every action for damages or indemnity based on the alleged

 professional negligence of a licensed professional, the plaintiff’s

 attorney must file with the court “a certificate of review for each . . .

 licensed professional named as a party.” § 13-20-602(1)(a). The

 certificate of review must be filed “within sixty days after the service

 of the complaint . . . unless the court determines that a longer

 period is necessary for good cause shown.” § 13-20-602(1)(a). “The

 purpose of the certificate of review requirement is to demonstrate

 that the plaintiff has consulted with a person who has expertise in

 the area and that the expert consulted has concluded that the claim

 does not lack substantial justification.” Baumgarten v. Coppage, 15

 P.3d 304, 306 (Colo. App. 2000).




                                     3
¶7    To satisfy the requirements of section 13-20-602(3)(a), the

 certificate of review must include the following declarations:

           (I)    That the attorney has consulted a person
                  who has expertise in the area of the
                  alleged negligent conduct; and

           (II)   That the professional who has been
                  consulted pursuant to subparagraph (I) of
                  this paragraph (a) has reviewed the
                  known facts, including such records,
                  documents, and other materials which
                  the professional has found to be relevant
                  to the allegations of negligent conduct
                  and, based on the review of such facts,
                  has concluded that the filing of the claim,
                  counterclaim, or cross claim does not
                  lack substantial justification within the
                  meaning of section 13-17-102(4).2

¶8    In an action against a licensed professional other than a

 physician, such as a nurse, the certificate of review must declare

 “that the person consulted can demonstrate by competent evidence

 that, as a result of training, education, knowledge, and experience,

 the consultant is competent to express an opinion as to the

 negligent conduct alleged.” § 13-20-602(3)(c).3


 2 The certificate of review statute does not require a plaintiff to
 submit evidence to support these declarations, but the declarations
 are subject to the attorney’s duties under C.R.C.P. 11(a).
 3 As noted, when the district court ruled on Scism’s and the

 hospital’s motions to dismiss, no physician defendants remained.

                                    4
¶9     Whether a certificate of review meets the requirements of

  section 13-20-602 is a matter of trial court discretion. Redden v.

  SCI Colo. Funeral Servs., Inc., 38 P.3d 75, 83 (Colo. 2001). A court

  abuses its discretion if its decision is manifestly arbitrary,

  unreasonable, or unfair, or if it misapplies the law. Wesley v.

  Newland, 2021 COA 142, ¶ 11.

                                    Analysis

¶ 10   The April 8, 2019, certificate of review stated that plaintiffs’

  attorney had “consulted a person who has expertise in the area of

  the alleged negligent conduct,” satisfying section 13-20-602(3)(a)(I).

¶ 11   The certificate of review further stated that the “person[] who

  was consulted has reviewed the facts in the case, and based on the

  review of such facts, the person who was consulted has concluded

  that the filing of the medical malpractice claim does not lack

  substantial justification.” This declaration satisfies section

  13-20-602(3)(a)(II).

¶ 12   Regarding the requirement that the person consulted can

  demonstrate by competent evidence that, as a result of training,

  education, knowledge, and experience, the consultant is competent




                                     5
to express an opinion as to the negligent conduct alleged, the

certificate of review further stated that

           [t]he person who was consulted is a licensed
           physician who is substantially familiar with
           the applicable standards of care and practice
           as they relate to the act or omission
           constituting the alleged medical malpractice as
           of the date of the malpractice, and the person
           consulted can demonstrate by competent
           evidence that, as a result of training,
           education, knowledge, and experience, the
           consultant is competent to express an opinion
           as to the negligent conduct alleged.

           The person consulted has sufficient expertise
           in the area of inserting catheters, and in
           teaching others to insert catheters; the
           common problems seen by actions and
           omissions of nurses and supervising
           physicians who have not had specialized
           training in the subject; the necessary protocols
           to be used when an initial insertion is not
           successful, avoiding multiple tries; and calling
           in a specialist sooner than later when
           problems arise and/or are indicated; the
           indications and symptoms that the patient
           presented with, and how those show a problem
           related to cancer treatment or otherwise,
           which should alert the medical care providers
           at all levels that a collaboration is required to
           assess the patient’s condition and ensure that
           he received appropriate care, and that a
           specialist was sufficiently notified that there
           was a problem before it became an emergency;
           and, that the facts of this case show that the
           patient was harmed by the Defendants’ actions
           and omissions below the standard of care


                                   6
             under the circumstances, each contributing to
             the resulting harm.

¶ 13   In granting Scism’s motion to dismiss, the district court relied

  on Redden. The certificate of review in Redden “was a mere

  one-paragraph statement that precisely mirrored section 13-20-

  602(3)(a)(I)-(II), [C.R.S. 2021]. It failed to declare the competency of

  the expert consulted, as required by paragraph 602(3)(c).” 38 P.3d

  at 82. As explicitly authorized by section 13-20-602(3)(b), the trial

  court in Redden exercised its discretion to verify the content of the

  certificate of review. Id.

¶ 14   The supreme court held that the trial court erred by finding

  the certificate of review insufficient because the consulted experts

  were not of the same profession or specialty as the defendant

  licensed professional. Id. at 82-83. “Nowhere does the statute

  require the consulted expert to be of precisely the same profession

  or specialty as the licensed professional against whom the charge is

  leveled.” Id. at 82. The supreme court also explained that the

  statutory language

             “competent to express an opinion as to the
             negligent conduct alleged[]” precludes the use
             of an expert with only general knowledge in the
             field; rather, a proper expert has a firm grasp


                                     7
             on the appropriate standards, techniques and
             practices within the profession or specialty
             about which he or she is opining.

  Id. (emphasis added).

¶ 15   Based on this language from Redden, the district court held

  the certificate of review insufficient because it did “not state that

  Plaintiff consulted a registered nurse, nor . . . that the consulting

  physician has a firm grasp on the appropriate standard of care for

  nurses, as it relates to the techniques and procedures involved in

  inserting urological devices like catheters.”

¶ 16   True, the certificate of review does not expressly state that

  plaintiffs’ attorney consulted a nurse or that the consulted expert

  had a “firm grasp” on the appropriate standard of care for nurses.

  But Redden held that the certificate of review statute does not

  require the consulted expert to be of precisely the same profession

  or specialty as the defendant licensed professional. Id. Moreover,

  Redden does not require a certificate of review to state that the

  consulting expert has a “firm grasp” on the appropriate standards.

  Id. Indeed, the district court’s reading of Redden as imposing a

  requirement to state that the expert is either a nurse or has a firm




                                     8
  grasp on the applicable standards essentially rewrites section 13-

  20-602 by including additional requirements.

¶ 17   The certificate of review requirement and the procedures

  governing certificates of review are entirely statutory. A court’s

  proper function is to apply statutes as written. People v. Weeks,

  2021 CO 75, ¶¶ 25-27 (“When the language of a statute is clear and

  unambiguous, we give effect to its plain and ordinary meaning ‘and

  look no further.’” (quoting Cowen v. People, 2018 CO 40, ¶ 12)).

  Neither party asserts that section 13-20-602 is ambiguous, and we

  agree.

¶ 18   In recent years, Colorado courts have emphasized that the

  judiciary may not rewrite a statute to reach a “better” result. See

  Weeks, ¶ 45 (applying the criminal restitution statute as written

  and refusing to construe it to avoid restitution forfeitures); Prairie

  Mountain Publ’g Co., LLP v. Regents of Univ. of Colo., 2021 COA 26,

  ¶ 17 (applying the words of the statute as written and declining to

  interpret the statute in a manner more protective of principles of

  open government).

¶ 19   Viewed in this light, we do not read the supreme court’s

  opinion in Redden as imposing on a party filing a certificate of


                                     9
  review any obligations in addition to those prescribed in section

  13-20-602.

¶ 20   Indeed, the facts in Redden are distinguishable from those in

  this case for two reasons: (1) plaintiffs’ certificate of review declared

  the competency of the expert as required by section 13-20-602(3)(c);

  and (2) the district court did not exercise its discretion to require

  additional information from plaintiffs under section 13-20-

  602(3)(b).4 Under these circumstances, plaintiffs cannot be faulted

  for failing to further describe the expert’s qualifications. See RMB

  Servs., Inc. v. Truhlar, 151 P.3d 673, 675 (Colo. App. 2006).

¶ 21   The district court misapplied the law by imposing on plaintiffs

  obligations in addition to those prescribed in section 13-20-602.

  Accordingly, the court abused its discretion, and the judgment

  must be reversed.




  4 Plaintiffs argue that, even if the April 8, 2019, certificate of review
  is insufficient, other documents satisfy the statutory requirements.
  In light of our conclusion that the April 8, 2019, certificate of review
  is sufficient under section 13-20-602, C.R.S. 2021, we do not
  decide whether the district court could have or should have
  considered any of the other documents before dismissing the case.

                                     10
            We Decline to Exercise Our Discretion to Affirm on an
                              Alternative Basis

¶ 22   Scism and the hospital alternatively argue that we should

  affirm the judgment because plaintiffs failed to file “a certificate of

  review for each . . . licensed professional named as a party.” § 13-

  20-602(1)(a), (b) (emphasis added).

¶ 23   Scism quoted section 13-20-602(1)(a) in his motion to dismiss,

  but neither he nor the hospital argued that the district court should

  dismiss plaintiffs’ claims because plaintiffs failed to file a certificate

  of review for each licensed professional named as a party.5

¶ 24   Nevertheless, Scism and the hospital urge us to affirm the

  district court’s judgment on the alternative basis that “[a] trial

  court’s decision may be defended on the trial court’s express

  rationale, or on any ground supported by the record, even if that




  5 At oral argument, Scism and the hospital argued that plaintiffs
  were on notice of the statutory requirement to file a certificate of
  review for each licensed professional because a different defendant
  raised this argument in the district court. Nevertheless, Scism and
  the hospital did not seek dismissal on this basis. And the district
  court did not rely on this basis in granting the hospital’s and
  Scism’s motions to dismiss.

                                      11
  ground was not articulated or considered by the trial court.”6

  People v. Cousins, 181 P.3d 365, 370 (Colo. App. 2007). “[W]e may

  affirm the trial court’s ruling based on any grounds that are

  supported by the record.” Rush Creek Sols., Inc. v. Ute Mountain Ute

  Tribe, 107 P.3d 402, 406 (Colo. App. 2004) (emphasis added). But,

  for three reasons, we decline to exercise our discretion to do so.

¶ 25   First, we begin by recognizing the “general rule favoring

  resolution of disputes on their merits.” Truhlar, 151 P.3d at 676;

  accord Craig v. Rider, 651 P.2d 397, 402-03 (Colo. 1982).

¶ 26   Second, while this lawsuit initially included ten different

  defendants, only two are parties to this appeal — Scism and his

  employer, the hospital. In Truhlar, the plaintiffs filed a single

  certificate of review that purported to apply to both defendants — a

  lawyer and his law firm. 151 P.3d at 676. The division concluded



  6 Declining to consider other documents filed by plaintiffs to
  determine whether the certificate of review was sufficient as to the
  hospital, the district court said, “Plain and simple, a timely
  Certificate of Review for each named party that is licensed is
  required by statute, and, thus, expert disclosures cannot act as
  substitute for a Certificate of Review.” We do not read the district
  court’s order to mean that the lack of a separate certificate of review
  specific to the hospital was an alternative basis to grant the
  hospital’s motion to dismiss.

                                     12
  that the single certificate satisfied the requirements of section

  13-20-602 “[b]ecause plaintiffs’ claims against the law firm

  depend[ed] entirely on the alleged negligence of the individual

  lawyer, and because an expert qualified to evaluate the claims

  against one defendant would also be qualified to evaluate the claims

  against the other . . . .” Id.

¶ 27   Similarly, here, plaintiffs’ claims against the hospital depend

  almost entirely on the alleged negligence of Scism (as the district

  court recognized in its order granting the hospital’s motion to

  dismiss). As in Truhlar, an expert qualified to evaluate the claims

  against the nurse arguably would be qualified to evaluate the

  claims against the hospital.

¶ 28   Third, by the time the court ruled on the dismissal motions,

  the defendants had all of the information required by the certificate

  of review statute (and probably a lot more).

¶ 29   The supreme court in Shelton v. Penrose/St. Francis

  Healthcare System, disapproved the trial court’s “acceptance” of

  expert reports in lieu of a certificate of review but declined to

  reverse on that basis. 984 P.2d 623, 629 (Colo. 1999). The court

  first explained that the purpose of the certificate of review statute is


                                     13
  to aid “in avoiding unnecessary time and costs in defending

  professional negligence claims, weeding out frivolous claims and

  putting a defendant on notice of the development of the theory of

  the case.” Id. at 628 (citing Martinez v. Badis, 842 P.2d 245, 250

  (Colo. 1992)). Then the court reasoned that the expert reports

  contained all the information to which the defendant was entitled

  under the certificate of review statute and that “[i]f the trial court

  had properly required the late filing of a certificate, no additional

  information would have been provided to [the defendant], due to the

  timing of such a late filing relative to the progress of the case.” Id.

¶ 30   We decline to exercise our discretion to affirm the judgment on

  a ground not relied on by the district court because, as in Shelton,

  the April 8, 2019, certificate of review gave Scism and the hospital

  all the information to which they were entitled under the certificate

  of review statute. Moreover, the district court did not grant Scism’s

  or the hospital’s motions to dismiss until the case was set for trial

  and the plaintiffs had filed at least some expert disclosures, which

  arguably met even the district court’s erroneously imposed

  additions to section 13-20-602.




                                     14
                                  Disposition

¶ 31   The judgment of dismissal in favor of Scism and the hospital is

  reversed, and the case is remanded for further proceedings

  consistent with this opinion.

       JUDGE BROWN and JUDGE JOHNSON concur.




                                   15